DETAILED ACTION
Receipt of Arguments/Remarks filed on December 29 2020 is acknowledged. Claims 4, 7-8, 11, 15-16 and 22-23 were/stand cancelled. Claims 1 and 24-25 were amended. Claims 1-3, 5-6, 9-10, 12-14, 17-21 and 24-27 are pending. Claims 14, 17-21 and 24-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3 2020.   Claims 1-3, 5-6, 9-10 and 12-13 are directed to the elected invention.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (International journal of Pharmaceutics, 2008) as evidenced by Tyrell (Progress in Polymer Science, 2010).
The instant application claims a composition, comprising an active ingredient and a polyethylene glycol-poly butylene glycol (PIEG-PBG) copolymer, wherein the composition is nanoparticles and the active ingredient is a hydrophobic substance. The PEG-PBG copolymer has a molecular weight of 0.1K-300K (100-300000 g/mol) and wherein the active ingredient and the PEG-PBG copolymer are present in a ratio by weight of 0.05-1.
Zhou et al. is directed to the solubilization of drugs in worm-like micelles of block copolymer of ethylene oxide and 1,2-butylene oxide in aqueous solutions.  Table 1 shows 3 different copolymers of ethylene oxide (E) with 1,2-butylene oxide (B) with corresponding n/m of 11/8, 13/10 and 17/12.  The molecular weight of the polymers are 1120, 1340 and 1640 g/mol reading on the molecular weight of claim 3.    Table 2 shows the hydrodynamic radius (rh) of 5, 5.7 and 7 nm which corresponds to a diameter of 10, 11.4 and 14 nm reading on the particle size of claims 5-6.  Table 3 shows the solubilization of the drugs griseofulvin and spironolactone which are poorly soluble in 
Regarding the claimed copolymer of formula I, Zhou et al. teaches sequential polymerization of ethylene oxide and 1,2-butylene oxide.  This would result in the formation of polymer of formula I.  
Regarding the claimed nanoparticles, as evidenced by Tyrrell et al., micelles are nanoparticles (abstract, section 4.8).  
Table 3 (as indicated above) is directed to the solubilization of drugs in 1 wt.% block copolymer.  Scp is the solubilization capacity which is measured as Scp=S-S0 in mg/g wherein S is the solubility of the drug in solution and S0 is the solubility of the drug in the blank.  As calculated by the examiner below the wt% of the various drugs based on the solubilization capacity is shown below as well as the corresponding ratio of the active to the polymer.
Griseofulvin





Scp (mg/g)
wt% (mg/g *0.1)
 
Ratio active/polymer (1 wt%)

2
0.2

0.2

3.7
0.37

0.37

4.5
0.45

0.45





Spironolactone




3.09
0.309

0.309

6.97
0.697

0.697

10.5
1.05

1.05





Carbamazepine




5.1
0.51

0.51

9.3
0.93

0.93

10.7
1.07

1.07


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claims 1-3 and 5-6 above and in view of Tyrell et al.
Applicant Claims
	The instant application claims the active ingredient is paclitaxel.  The instant application claims the active ingredient and the PEG-PBG copolymer are present in a ratio by weight of 0.01-1 or the active ingredient and the PEG-PBG copolymer are present in a ratio by weight of 0.1-0.3.  The instant application claims the composition further comprise other polymers.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Zhou et al. are set forth above.  Use of block copolymers to form micelles with high solubilization capacity for poorly water-soluble drugs is taught.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Zhou et al. teaches drug loading, Zhou et al. does not teach paclitaxel, the instantly claimed ratio of active to copolymer or the inclusion of other polymers.  However, this deficiency is cured by Tyrell et al.
	Tyrell et al. is directed to the fabrication of micellar nanoparticles for drug delivery through self-assembly of block copolymers.  Block copolymers can be effective drug delivery vehicles because they spontaneously self-assemble in solution to form micelles with sizes ranging from tens of nanometers to several hundred nanometers.  Micelles have been demonstrated to improve the apparent water solubility of hydrophobic drugs, including anti-cancer drugs (section 1).  Taught is freeze-drying the micelles to increase the shelf-life of the nanoparticle formulations.  In order to preserve the integrity of the micelle structure, cryo/lyoprotectants, such as sucrose are added before freeze-drying (section 4.8).  PVP (polyvinylpyrrolidone) is also a cryo/lyoprotectant.  Hydrophobic 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. and Tyrell et al. and utilize paclitaxel as the drug.  One skilled in the art would have been motivated to utilize paclitaxel as Tyrell et al. teaches the use of the micelles with poorly water soluble drugs to improve soluble and Tyrell et al. teaches that it is known in the art that micellar nanoparticles can be utilized to improve the solubility of hydrophobic drugs including anti-cancer drugs like paclitaxel.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou et al. and Tyrell et al. and utilize polymers such as sucrose of PVP.  One skilled in the art would have been 
Regarding claims 11-12, Zhou et al. teaches amounts of drug and polymer.  Tyrell et al. teaches what factors can improve drug loading, specifically length of hydrophobic block as well as polymer concentration.  Tyrell et al. also teaches why higher drug loading is desirable.  Therefore, one skilled in the art would manipulate the drug to polymer weight ratio in order to achieve the desired drug loading.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	
Response to Arguments
Applicants’ arguments filed December 29 2020 have been fully considered but they are not persuasive. 
Applicants argue that (1) claim 1 has been amended to clarify that the active ingredient and the copolymer are in a ratio by weight of 0.05-1.  It is argued that the concentration of the copolymer is 1 wt% and the concentrations of Zhou et al. for the active are 0.0055 wt%, 0.009 wt% and 0.033 wt% which results in ratios outside the claimed ratio.  It is argued that the 10 mg drug would not result in the ratio claimed as the excess drug is filtered.
Regarding applicants’ first argument, firstly, Zhou et al. teaches the same concentration in the melt and doesn’t state it is filtered.  Secondly, it is unclear where the numbers Applicants are referring to. Table 3 re-produced below teaches an S/So for Griseofulvin of 3-5.5.  This corresponds to what Applicants state the ratio is.  However, Applicants state the ratio is from 2.82-5.31 for spironolactone and 1.43-2.8 for carbamazepine.  It is unclear where these numbers are coming from.  Table 3 teaches for spironolactone the ratio is from 2.82-7.17 and for the carbamazepine is it 1.43-1.91.   Additionally, it unclear how 0.0055 wt% is derived for Griseofulvin.  1 x 5.5 would give the S of 5.5 mg/dL but this is not divided by 1000 to give the wt%.  Dividing by 1000 would give the mg quantity but this not the weight percent.  The weight percent is actually 0.55%.  Nonetheless, table 3 teaches the solubilization capacity in mg/g.  As indicated above, the examiner calculated what the mass percent is for each of these solubilization capacity examples and the corresponding ratio of active to polymer.  This ratio either anticipates or overlaps with the instant claims.  


    PNG
    media_image1.png
    467
    378
    media_image1.png
    Greyscale

Ratio as calculated by the examiner from table 3:
Griseofulvin





Scp (mg/g)
wt% (mg/g *0.1)
 
Ratio active/polymer (1 wt%)

2
0.2

0.2

3.7
0.37

0.37

4.5
0.45

0.45





Spironolactone




3.09
0.309

0.309

6.97
0.697

0.697

10.5
1.05

1.05





Carbamazepine




5.1
0.51

0.51

9.3
0.93

0.93

10.7
1.07

1.07


	Applicants argue that (2) Tyrell et al. does not mention the copolymer of Zhou et al. and thus fails to cure the defect.  
Regarding applicants’ second argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus, it is not a requirement that Tyrell et al. teaches the same block copolymer as instantly claimed.  Tyrell et al. is directed to the fabrication of micellar nanoparticles which is in the same field of endeavor as Zhou et al.  Tyrell et al. teaches micelles improve the water solubility of hydrophobic drugs which is in-line with the teachings of Zhou et al.  Tyrell et al. provides motivation to utilize the hydrophobic drug paclitaxel and to include PVP.  Tyrell et al. also provides motivation on how to manipulate the polymer in order to get to higher drug loading.  Specifically Tyrell et al. teaches that increasing the hydrophobic block leads to higher drug loading. This is in agreement with Zhou et al. which shows the dependence of solubilization capacity on B-block length in figure 3.  Thus, the references together suggest that the polymer can be manipulated in order to achieve maximal drug loading which is desirable as taught by Tyrell et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616